DETAILED ACTION
Upon Reconsideration, the Non-Final Rejection mailed on September 18, 2020 is vacated.  The new Non-Final Rejection is set forth as follow:
Claims 1-3 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 1 is objected to because of the following informalities:
In line 1, which recites “composing” should be changed to --comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MAKINO et al (US 2018/0347511 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, MAKINO Reference teaches an evaporated fuel processing device [Figure 1] comprising: a canister (2) to which evaporated fuel generated in a fuel tank (1) adheres; a purge passage (12) connecting the canister (2) and an intake pipe (15) of an engine (5) [see Figure 1], and through which purge gas to be delivered from the canister (2) to the intake pipe (15) passes [par. 0026]; a purge control valve [flow rate control valve (4)] provided on the purge passage (12) [par. 0032] and configured to control a supply amount of the purge gas to the intake pipe (34) by changing a duty cycle [par. 0032 describe the gas flow rate in the purge passage is controlled by a duty control cycle based on the ratio between the valve opening and closing time]; a pump (3) provided on the purge passage (12) and configured to feed the purge gas from the canister (2) to the intake pipe (15) [par. 0027]; and a controller [ECU] configured to control the operation of the purge control valve (4) [par. 0032], wherein the controller (ECU) detects a pressure difference between a pressure at an upstream end of the purge passage and a pressure at a downstream end of the purge passage while the purge gas is supplied [par. 0033 describes the position of pressure sensor (20) for detecting the pressure at upstream end and downstream end of the purge passage (12); and pars. 0036-0044, specially par. 0044, describes the ECU means for determining the differential pressure between the upstream and downstream ends of purge passage (12)], and the controller (ECU) controls a supply amount of the purge gas in the purge passage (12) by adjusting the flow rate control valve (4) [par. 0040 describes the controller controls the opening angle/degree of the flow rate control valve (4) based on the detected signals sent by the pressure sensors].
It is apparent that the duty cycle of the purge control valve is controlled and/or corrected by the controller based on the supply amount of the purge gas with respect to the duty cycle with no influence of the pump, by using the detected pressure difference; however, insofar as this is not explicitly stated.  Claim 1 is alternatively rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of mechanical/automobile engineering design because one skilled in this art is familiar to have known that the controller controls and/or corrects the duty cycle based on the opening degree/angle of control valve [pars. 0032 and 0040]; it would have been well-known that the teaching in pars. 0032 and 0040 which would disclose the meaning of the controller that corrects the duty cycle based on a supply amount of the purge gas with respect to the duty cycle with no influence of the pump, by using the detected pressure difference.  To optimize or select the suitable function of controlling and correcting the duty cycle of control valve would be within the ability of ordinary skilled in this art.  See also MPEP 2144.04. IV.A.
Regarding claim 2, as discussed in claim 1, par. 0033 discloses the pressure sensor (20).
Regarding claim 3, see discussion in claim 1.
	Examiner's Note; The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.


Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





 /J.H.H./
 February 19, 2021




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 23, 2021


 
/Johnny H. Hoang/
Examiner, Art Unit 3747